Buchanan, J.,
on application for rehearing. It is ordered that the judgment rendered by this court on the 22d May last be amended so as to read as follows :
It is ordered and decreed that thejudgment of the District Courtbe reversed; that the oppositions herein filed be sustained, the balance due by the executor in account established at the sum of $2,421 32, for which judgment is hereby rendered in favor of John Kellar against J. B. Fink personally, and that the costs of the court below be paid by the estate, except those of the appeal, which, together with the costs of this court, shall he paid by the appellee; and it is further ordered that the rehearing prayed for in this case be refused.